     Case 19-22715-CMB         Doc 47        Filed 07/15/19 Entered 07/15/19 10:12:30            Desc Main
                                             Document     Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: 5171 CAMPBELLS LAND CO., INC.,                 :     Bankruptcy No. 19-22715 (CMB)
                                                      :
                                Debtor                :
        PAUL R. YAGELSKI,                             :     Chapter 11
              Movant                                  :
                                                      :     Hearing Date and Time: N/A
                v.                                    :
                                                      :
        No Respondent                    :

                               MOTION FOR PRO HAC VICE ADMISSION

1.      This motion for admission pro hac vice is being filed on behalf of: Samuel C. Wisotzkey, Esq., a
        shareholder with Kohner, Mann & Kailas, S.C., 4650 North Port Washington Road, Milwaukee,
        Wisconsin, 53212, Phone: (414) 962-5110, email: swisotzkey@kmksc.com, Wisconsin Bar No. 1029537
        by Paul R. Yagelski.

2.      Applicant represents Reinhart Foodservice, L.L.C., with an address at 100 Harborview Plaza, Suite 200,
        La Crosse, WI 54601. Accompanying this Motion is the required $70 filing fee paid using the Movant’s
        CM/ECF account at the time of filing.

3.      Applicant is a member in good standing of the Bar of Wisconsin, is not the subject of any pending
        disciplinary matters, is personally familiar with the Local Bankruptcy Rules of the United States
        Bankruptcy Court for the Western District of Pennsylvania and shall abide by those Local Bankruptcy
        Rules.

4.      Applicant will be associated with the following attorney acting in this matter as local counsel, who is a
        member of the Bar of the Bankruptcy Court for the Western District of Pennsylvania: Paul R. Yagelski,
        Esq., a partner with Rothman Gordon,, P.C., Third Floor, Grant Building, 310 Grant St., Pittsburgh, PA
        15219, Phone: (412) 338-1124, Email: PRYagelski@rothmangordon.com, PA ID. No. 29959.

5.      Applicant and Movant have read and shall comply with Local Bankruptcy Rules 9010-1(b), 9010-1(c)
        and 9010-1(d).

6.      Applicant has previously received Pro Hac Vice admission to this Court in the following cases: (a) by
        Orders dated November 30, 2009 in the related matters of In re Damon’s International, Inc. and In re
        Max & Erma’s Restaurant, Inc., Case Nos., 09-27920-MBM and 09-27807-MBM; (b) by Order dated
        May 31, 2017 in In re Rue21, Inc., et al, Case No. 17-22045 (GLT); and (c) by Order dated May 31, 2017
        in In re Unique Ventures Group, LLC, Case No. 17-20526 (TPA).

Dated: July 15, 2019                                 /s/ Paul R. Yagelski

                                                     Paul R.Yagelski, Esq.,
                                                     PA ID No. 29959
                                                     Rothman Gordon, P.C.,
                                                     310 Grant St.
                                                     Grant Building, Third Floor
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 338-1124,
                                                     Email: PRYagelski@rothmangordon.com
